Citation Nr: 0214864	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  98-07 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death, including as secondary to nicotine dependence arising 
in service.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
November 1953.  He died in December 1992.  The appellant is 
the veteran's surviving spouse.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In March 2000, the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  

In July 2002, the Board notified the appellant that the 
member who conducted her December 1999 hearing was no longer 
employed by the Board and advised her of her right to another 
hearing before the Board.  She was further advised that if 
she did not respond within 30 days of the date of the letter 
that the Board would assume she did not desire an additional 
hearing and proceed with her claim.  The appellant did not 
respond to the letter.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no competent medical evidence of record linking 
the veteran's diagnosed chronic obstructive pulmonary disease 
(COPD) and emphysema to his service or any incident therein.

3.  There is no competent medical evidence of a diagnosed 
nicotine dependence that had its onset during military 
service.

4.  The veteran died in December 1992 as a result of 
cardiorespiratory arrest; with COPD, emphysema and cor 
pulmonale listed as significant conditions contributing to 
his death.

5.  No disease or disability demonstrated in service caused 
or contributed to the cause of the veteran's death or to the 
disabilities which significantly contributed to the onset of 
his death.

6.  During his lifetime the veteran was not service-connected 
for any disease or disability.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 
1991 & West Supp. 2001); 38 C.F.R. §§ 3.303, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

At the outset of the appellant's claim, the appellant was 
informed of the evidence necessary to substantiate her claim 
in several VA letters.  The April 1998 Statement of the Case 
and September 1998, June 1999 and October 2001 Supplemental 
Statements of the Cases provided notice to the appellant of 
what the evidence of record revealed.  Additionally, these 
documents provided notice why this evidence was insufficient 
to award the benefit sought.  Furthermore, correspondence 
from VA to the appellant dated in May and June 2000, informed 
her of additional evidence she needed to provide.  Thus, the 
appellant has been provided notice of what VA was doing to 
develop the claim, notice of what she could do to help her 
claim, and notice of how her claim was still deficient.  
Because no additional evidence has been identified by the 
appellant as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the appellant what evidence would be secured by VA and 
what evidence would be secured by the appellant is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

The veteran's service medical records show no complaints, 
findings, treatment or diagnosis associated with COPD, cor 
pulmonale or emphysema.  

An August 1958 VA hospital discharge summary shows the 
veteran's lungs were clear to percussion and auscultation and 
that a chest X-ray study was essentially negative.  

January 1981 treatment records from the Mayo Clinic note the 
veteran smoked 70 packs of cigarettes a year and that he 
stated he had emphysema.  Chest X-ray studies revealed 
hyperinflation in both lungs due to COPD and bilateral 
emphysematous changes.  There were also tiny calcified 
granulomas in the left base.  The impressions included COPD.  
In an accompanying questionnaire, the veteran indicated that 
he smoked two packs of cigarettes a day for the past 35 
years.  

Glen W. Sizemore, M.D., of the Mayo Clinic, in a February 
1981 letter, notes that COPD changes had been found in the 
veteran's lungs and the physician suggested the veteran stop 
smoking.

VA treatment records, dating from June 1982 to January 1992, 
indicate that the veteran sought evaluation for a chronic 
lung problem in June 1982.  He complained of shortness of 
breath on exertion.  His lungs were clear and there was no 
evidence of heart enlargement or murmur.  X-ray studies of 
the veteran's chest revealed slight generalized emphysema.  
The diagnosis was COPD.  In October 1982, he stated he had 
emphysema and was unable to stop smoking because of his 
nervousness.  A March 1983 progress note indicates he asked 
about a stop smoking clinic, but that there were none at the 
facility at that time.  A July 1984 progress note shows the 
veteran wanted to stop smoking but did not think he had the 
will power to do so.  Subsequent treatment records show no 
relevant complaints or treatment.  

A June 1991 evaluation, conducted by R. C. Cooper, M.D., 
notes the veteran was given disability for his emphysema in 
May 1985.  Examination revealed the veteran to be emaciated, 
had difficulty breathing and was in moderate distress.  

An undated Social Security Administration (SSA) explanation 
of determination, indicates that the veteran was unable to 
work in December 1981 due to nerve and muscle damage in his 
back, emphysema and anxiety.  It was further determined that 
he was disabled for purposes of SSA benefits in May 1985.

Treatment records, dating from August to December 1992, from 
B.F. Lewis, M.D., show the veteran was treated for very 
severe chronic obstructive airway disease (COAD) with cor 
pulmonale and endstage lung disease, as well as very severe 
hypoxic respiratory insufficiency.  

Treatment records from Warren Memorial Hospital, dating from 
July 1992 to December 1992, show the veteran was hospitalized 
in July with discharge diagnoses that included acute hypoxic 
and neuromuscular respiratory failure, secondary to 
exacerbation of COAD, and very severe COAD secondary to 
tobacco abuse.  In November 1992, he was again discharged 
with the same diagnoses.  The December 1992 death summary 
notes that the veteran was a smoker until 1988 and that he 
had no exposure to coal dust.  The final diagnoses were 
cardiorespiratory arrest, acute respiratory failure secondary 
to chronic obstructive disease, acute neuromuscular 
respiratory failure, asthmatic bronchitis, and COPD secondary 
to tobacco abuse with severe central lobular emphysema, 
severe bilateral lower lobe emphysema, pulmonary hypertension 
with cor pulmonale and recurrent bronchospasm.

The veteran's December 1992 death certificate shows that he 
died of cardiorespiratory arrest and that other significant 
conditions contributing to his death included COPD, emphysema 
and cor pulmonale.

In March 1997, the RO received the appellant's response to 
VA's Tobacco Use Questionnaire.  She indicated that the 
veteran used tobacco products occasionally prior to his 
induction into service, after which he began smoking heavily, 
especially while stationed in Korea.  He continued to smoke 
three packs of cigarettes a day until he was forced to not 
smoke while using oxygen.

In a December 1997 statement, the veteran's wife stated that 
she started dating the veteran in the fall of 1955 and 
married him in December 1956.  While dating, the veteran told 
her that he had started the bad habit of smoking in service.  
He continued to smoke although his condition worsened and was 
still smoking at the time of his death.  He smoked three 
packs a day.  

Another December 1997 statement, submitted by the appellant 
and veteran's neighbor, states that she had been the 
veteran's next-door neighbor since 1971.  She noted that the 
veteran had been a smoker for many years and outlined her 
observation of his decline and death after he was diagnosed 
with emphysema.

An April 1999 letter from Dr. Lewis, states that it was clear 
that the veteran had chronic obstructive lung disease from 
tobacco use.  Tobacco was the primary source of his chronic 
illness and the immediate proximate cause of his death.

During her December 1999 Central Office hearing before a 
Board Member, the appellant testified that she first met the 
veteran in March 1956 and that he was smoking 1 1/2 packs of 
cigarettes at the time.  He smoked nonfilter Lucky's and 
Chesterfields.  He told her he started smoking in service and 
that the cigarettes were provided for him.  In 1978 he was 
first told he had emphysema.  The appellant further testified 
that "Dr. Kerns" diagnosed the veteran with nicotine 
dependence sometime in 1982 to 1984.  She testified that an 
autopsy was not conducted after his death.  She submitted 
pictures of the veteran smoking while still in service.  

In March 2000, the Board remanded the appellant's claim in an 
attempt to obtain Social Security records and pertinent 
treatment records.  The veteran's Social Security file had 
been destroyed in accordance with procedure and treatment 
records from Front Royal Family Practice had been purged.  
There were no available VA treatment records.  

Analysis

The appellant contends that the veteran's death was caused by 
nicotine dependence initially incurred in service or 
alternatively by his cigarette smoking in service.

The appellant is entitled to service connection for the cause 
of the veteran's death if she can establish that a disability 
incurred or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. §§ 1110, 1310; 38 C.F.R. § 3.312.  See also Combee 
v. Brown, 34 F.3rd 1039, (Fed. Cir. 1994).  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather, it must show that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2001).

With regard to the appellant's claim that the veteran 
developed nicotine dependence in service, the Board 
recognizes that recently passed legislation prohibits service 
connection for a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during the veteran's service.  
38 U.S.C.A. § 1103 (West Supp. 2000).  However, this new 
section applies only to claims filed after June 9, 1998.  As 
the appellant filed her claim in July 1995, this provision 
will not affect the disposition of this appeal.

VA's General Counsel has held that a determination as to 
whether nicotine dependence, per se, may be considered a 
disease or injury for disability compensation purposes is an 
adjudicative matter to be resolved by adjudicative personnel 
based on accepted medical principles relating to the 
condition.  VAOPGCPREC 2-93, 58 Fed. Reg. 42756 (1993).

VA's General Counsel has also held that a determination as to 
whether service connection for a disability attributable to 
tobacco use subsequent to military service should be 
established on a secondary basis pursuant to 38 C.F.R. § 
3.310(a) depends on:  1) Whether nicotine dependence may be 
considered a disease for purposes of laws governing veterans' 
benefits, 2) whether the veteran acquired a dependence on 
nicotine in service, and 3) whether that dependence may be 
considered the proximate cause of disability resulting from 
the use of tobacco products by the veteran.  If each of these 
three questions is answered in the affirmative, service 
connection should be established on a secondary basis.  These 
are questions that must be answered by adjudication personnel 
applying established medical principles to the facts of 
particular claims.  VAOPGCPREC 19-97, 62 Fed. Reg. 37954 
(1997).

With regard to the question of dependency, the General 
Counsel held that the determination of whether a veteran is 
dependent on nicotine is a medical issue; and that under 
applicable medical criteria for diagnosing substance 
dependence, "nicotine dependence may be described as a 
maladaptive pattern of nicotine use leading to clinically 
significant impairment or distress," as manifested by certain 
criteria.  The criteria for diagnosing substance dependence 
is found in the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(1994) (DSM-IV) at 243, which has been adopted by the VA.  
See 38 C.F.R. § 4.125 (2001).

The Board concedes that the veteran smoked cigarettes in 
service as evidenced by the histories given to medical 
professionals and the appellant's testimony and statements.  
However, in 1981, the veteran gave a history of having smoked 
two packs a day for 35 years, which clearly indicates that he 
began smoking prior to his enlistment into service.  
Moreover, there is no competent medical evidence to establish 
the existence of nicotine dependence arising from service.  
Notwithstanding the appellant's assertion that the veteran 
began smoking in service, and treatment records reference to 
tobacco abuse, there is no opinion that any such 
abuse/dependence had its onset in service.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
a finding of nicotine dependence arising from service. 

Likewise, the Board finds the preponderance of the evidence 
is against the appellant's claim.  There is no medical 
evidence of record linking the fatal cardiorespiratory arrest 
or the significant conditions COPD, emphysema and cor 
pulmonale, to his service or any incident therein.  As 
discussed above, there is no competent medical opinion 
etiologically linking the veteran's tobacco abuse to his 
service or any incident therein.  While the appellant is 
competent to provide evidence of visible symptoms, she is not 
competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Accordingly, the claim for service connection for the cause 
of the veteran's death must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

